McVICAR, District Judge.
This action is now before the Court on plaintiff’s motion for a new .trial.
■ 'Plaintiffs seek, in this action, to recover damages alleged to have been received by them as a result of an automobile accident April 10, 1945 near Washington, Pennsylvania.
There was a collision between the automobile owned by Josephine Simms and in which she and her husband were riding at the time, and a taxicab of the defendant, used for taxi purposes. The jury returned the following verdict: “A verdict in favor of the plaintiff, Josephine Simms, and award damages of $200.00 for damage to the car and expenses.”
The jury was instructed that if their verdict was in favor of the plaintiffs, that they were entitled to -recover damages for whatever injuries were received by reason of the accident. In the case of Josephine Simms, they should consider two items, namely, pain, suffering and inconvenience and the other for damages to her -car. The jury evidently allowed damages to Josephine Simms, the woman plaintiff, for the amount of expenses.
It was agreed at the time of the argument that $200 was the amount of the -expenses for repairs of Josephine Simms’ automobile, the hotel bill of the plaintiffs and for x-ray pictures which were taken while in Washington. The evidence of the plaintiffs and defendant were in conflict as to whether Josephine Simms suffered any damages by reason of pain, suffering and inconvenience. A number of witnesses were called by each side.
I am of the opinion that the question was •one of fact for the jury and therefore, that plaintiffs’ motion for a new trial, which was based upon inadequacy of the verdict, should be refused.